Citation Nr: 1642755	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 2000 and from August 2000 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in June 2014, when it was remanded for further development, to specifically include obtaining additional VA examinations and opinions.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. Vertigo had its onset in service.

2. Tinnitus had its onset in service or within twelve months after service separation.


CONCLUSIONS OF LAW

1. The criteria for service connection for vertigo have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

Vertigo

The record shows that the Veteran was treated in service for vertigo on multiple occasions beginning in about March 2005.  He was examined and underwent MRIs and an EEG which yielded no clear understanding of the basis for his symptoms, although the Veteran reported that they were often associated with his severe headaches.  

The Veteran has asserted that he has continued to suffer from vertigo on a regular basis since the in-service treatment in 2005 and since service separation in 2006.  By law, he is considered competent to provide evidence with respect to symptoms he has experienced, which would include sensations of vertigo.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has testified that his doctors have not been able to pinpoint the cause of his vertigo, but that he has been seen for the problem since service without relief of his symptoms.  

The Board notes that on the October 2015 VA examination, the examiner stated that there was no established pathology for the Veteran's symptom of vertigo and therefore there was no diagnosis and no need for a medical opinion regarding nexus to service.  While it is true that vertigo may be a symptom of some medical conditions, it may also be considered a separate disability, as demonstrated by the fact that the Veteran's service treatment record list vertigo as one of his diagnosed medical conditions.  The Board notes that the Veteran's service-connected headache disability does not include vertigo as one of its symptoms.  

Inasmuch as vertigo was shown as a diagnosed medical disability in service and has been shown by the Veteran's statement to have continued since service separation, the Board finds that the facts weight heavily in favor of service connection for vertigo as a separate disability.  Any remaining doubt is resolved in favor of the Veteran and entitlement to service connection for vertigo is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.

Tinnitus

The record shows that the Veteran was treated for complaints of ringing in his ears along with headache and vertigo in March 2005.  He testified that he was exposed to loud noises in service and has been seen on several occasions for complaints of tinnitus.  He was told that displacement of one of the bones in his inner ear could be the cause of his symptoms.  At the July 2006 VA examination, conducted just five months after service separation, the Veteran complained of tinnitus on a daily basis.  

The Veteran has testified that his frequent tinnitus began in service and had continued ever since.  By law, he is considered competent to provide evidence with respect to symptoms he has experienced, which would include tinnitus or ringing or squeaking noises in his ears.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


The VA examiner in October 2015 noted that the Veteran had reported an intermittent squeaking noise in his ear for three to four years.  The examiner found that the Veteran's tinnitus was not the result of his military service because there were no reports of tinnitus in the medical record and no hearing loss was found in either ear in the audiograms performed in service.

However, the Board finds that the VA examiner's opinion is of limited evidentiary value in that it overlooked the fact that in service there was evidence of complaints of and treatment for tinnitus.  Also, the Board notes that while hearing loss and tinnitus are often found together or are caused by the same event, a finding of hearing loss is not required to establish a diagnosis of tinnitus.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has just issued a decision finding that tinnitus is to be considered an organic disease of the nervous system under 38 C.F.R. §§ 3.307, 3.309, such that service connection may be granted on a presumptive basis if manifested to a compensable degree within a year of service separation.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  In this instance, the Veteran's July 2006 VA examination, which fell within that one year period following service separation, included the Veteran's reports of tinnitus, which are sufficient to demonstrate the manifestation of the disability to a compensable 10 percent level.

Inasmuch as tinnitus was shown in service and has been shown by the Veteran's statement to have continued since service separation, and was manifested to a compensable degree within the first year after service separation, the criteria for service connection for this disability are satisfied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.304, 3.307, 3.309.



ORDER

Entitlement to service connection for vertigo is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


